DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for application no. 17095769 on November 12, 2020. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 6, 7, 8, 12 and 20 rejected under 35 U.S.C. 103 as being unpatentable over 
Choe et al. (US 20180122867 A1) in view of Xi et al. (US 20210334494 A1).

Regarding claim 1, Choe discloses: A display panel (Fig. 1, Fig. 5, discloses an organic light-emitting display device), comprising: 
a first substrate (Fig. 2, [0035], substrate 1000); and 
a first electrode layer (Fig. 2, Fig. 5, layer in which first electrode 151 of organic light-emitting array 150 resides), a first touch layer (Fig. 2, Fig. 3, touch electrode array 230) and a plurality of light-emitting units (Fig. 2, organic light-emitting array 150) which are all arranged on a side of the first substrate (see Fig. 1, Fig. 2), wherein 
the first electrode layer comprises a first electrode (Fig. 5, first electrode 151), and the first electrode is configured to provide a first power supply voltage for the plurality of light-emitting units (Fig. 5, [0064]-[0065], discloses an organic layer 152, which includes an emission layer, is formed on the first electrode 151. Here, the organic layer 152 is divided into an electron injection layer (EIL), an electron transport layer (ETL), an emission layer (EML), a hole transport layer (HTL), and a hole injection layer (HIL). The emission layer emits light having a specific wavelength as excitons, which are generated by recombination of electrons from a cathode and holes from an anode, return to the ground state. This implies that first electrode 151 acts as anode or cathode for supplying the power to emit the light to organic light-emitting array 150); 
the first touch layer is arranged in a different layer from the first electrode layer and is insulated from the first electrode layer (Fig. 2, Fig. 5, discloses the touch electrode array 230 is arranged in a different layer from the first electrode 151 of organic light-emitting array 150 and insulated by protective layer 160 and adhesive layer 400), the first touch layer comprises a plurality of first touch electrodes (Fig. 2, Fig. 3, first mesh electrodes 101), each of the first touch electrodes is mesh-shaped and comprises a plurality of touch electrode segments (See fig. 3, first mesh electrode 101 is formed by plurality of touch electrode segments 1007, 1011, 1012 as illustrated in figure), and the plurality of touch electrode segments are crossed to form meshes of the first touch electrode (see Fig. 3, plurality of touch electrode segments 1007, 1011, 1012 of first electrode 101 forms a mesh pattern as shown in figure); and 
an orthographic projection of at least one of the touch electrode segments on the first substrate falls within an orthographic projection of the first electrode on the first substrate (see Fig. 2, annotated Fig. 5 below).  
	While Choe teaches the first electrode layer (Fig. 2, Fig. 5, layer in which first electrode 151 of organic light-emitting array 150 resides) comprises a first electrode (Fig. 5, first electrode 151), Choe does not explicitly teach claimed limitation of the first electrode comprises a plurality of first hollows.
	However, in the same field of endeavor of the touch sensing organic light-emitting display device, Xi teaches organic-light emitting display device in which plurality of pixel units 23 include an anode 231, a light-emitting function layer 232, and a cathode 233; and cathode electrode is formed with hollow structures (Fig. 29, [0085]).
	Therefore, in view of teachings of Choe and Xi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first electrode of the display panel as taught by Choe with electrode having a plurality of first hollows as suggested by Xi in order to prevent cathode/anode electrodes of the organic light-emitting display from shielding the touch sensing electrodes and to expose the sensing electrodes (Xi, [0085]).


    PNG
    media_image1.png
    478
    578
    media_image1.png
    Greyscale

Regarding claim 6, Choe in view of Xi teaches the limitations of parent claim 1. Choe further teaches a driving circuit layer, wherein the driving circuit layer is arranged between the first substrate and the first electrode layer, and the first touch layer is arranged on a side of the first electrode layer which is away from the first substrate (Fig. 2, [0040]-[0042], discloses driving Integrated Circuit (IC) (not illustrated) may be provided on the protruding portion of the thin-film transistor array 140 to transmit signals for driving the touch electrode array, the thin-film transistor array, and the organic light-emitting array. As illustrated in figure, driving circuit layer 140 is arranged between the substrate 1000 and organic light-emitting array 150, and touch electrode array 230 is arranged on a side of the first electrode layer which is away from the substrate 1000).

claim 7, Choe in view of Xi teaches the limitations of parent claim 6. Choe further teaches wherein the driving circuit layer comprises a plurality of thin film transistors (Fig. 2, Fig. 5, [0040]-[0042], discloses the driving Integrated Circuit (IC) comprising plurality of thin film transistors are arranged on thin-film transistor array 140); 
each of the plurality of light-emitting units (Fig. 5, pixel units of organic light-emitting array 150) comprises a first contact electrode and a second contact electrode, the first contact electrode is electrically connected with the first electrode (Fig. 5, [0064], contact hole/electrode that connect to the first electrode 151), and the second contact electrode is electrically connected with at least one of the thin film transistors (Fig. 5, contact hole/electrode of adjacent pixel unit of the organic light-emitting device that connect adjacent thin film transistor).  

Regarding claim 8, Choe in view of Xi teaches the limitations of parent claim 7. Choe further teaches wherein the plurality of light-emitting units are arranged on the side of the first electrode layer which is away from the first substrate (Fig. 2, Fig. 5, [0065], organic layer 152 are formed on the first electrode 151 which is away from the substrate 1000). 

Regarding claim 12, Choe in view of Xi teaches the limitations of parent claim 7. Choe further teaches wherein the first contact electrode is a positive pole of one of the plurality of light-emitting units, and the second contact electrode is a negative pole of the one of the plurality of light-emitting units; or the first contact electrode is the negative pole of the one of the plurality of the light-emitting units, and the second contact electrode is the positive pole of the one of the plurality of the light-emitting units (Fig. 4, Fig. 5, [0065]-[0068], discloses the pixel unit of organic light-emitting array 150 comprises organic layer 152 formed between the first electrode 151 and second electrode 155 which acts as anode and cathode for emitting light on display device). 

claim 20, Choe discloses: A display device, comprising a display panel (Fig. 1, Fig. 5, discloses an organic light-emitting display device), wherein the display panel comprises: 
a first substrate (Fig. 2, [0035], substrate 1000); and 
a first electrode layer (Fig. 2, Fig. 5, layer in which first electrode 151 of organic light-emitting array 150 resides), a first touch layer (Fig. 2, Fig. 3, touch electrode array 230) and a plurality of light-emitting units (Fig. 2, organic light-emitting array 150) which are all arranged on a side of the first substrate (see Fig. 1, Fig. 2), wherein 
the first electrode layer comprises a first electrode (Fig. 5, first electrode 151), and the first electrode is configured to provide a first power supply voltage for the plurality of light-emitting units (Fig. 5, [0064]-[0065], discloses an organic layer 152, which includes an emission layer, is formed on the first electrode 151. Here, the organic layer 152 is divided into an electron injection layer (EIL), an electron transport layer (ETL), an emission layer (EML), a hole transport layer (HTL), and a hole injection layer (HIL). The emission layer emits light having a specific wavelength as excitons, which are generated by recombination of electrons from a cathode and holes from an anode, return to the ground state. This implies that first electrode 151 acts as anode or cathode for supplying the power to emit the light to organic light-emitting array 150); 
the first touch layer is arranged in a different layer from the first electrode layer and is insulated from the first electrode layer (Fig. 2, Fig. 5, discloses the touch electrode array 230 is arranged in a different layer from the first electrode 151 of organic light-emitting array 150 and insulated by protective layer 160 and adhesive layer 400), the first touch layer comprises a plurality of first touch electrodes (Fig. 2, Fig. 3, first mesh electrodes 101), each of the first touch electrodes is mesh-shaped and comprises a plurality of touch electrode segments (See fig. 3, first mesh electrode 101 is formed by plurality of touch electrode segments 1007, 1011, 1012 as illustrated in figure), and the plurality of touch electrode segments are (see Fig. 3, plurality of touch electrode segments 1007, 1011, 1012 of first electrode 101 forms a mesh pattern as shown in figure); and 
an orthographic projection of at least one of the touch electrode segments on the first substrate falls within an orthographic projection of the first electrode on the first substrate (see Fig. 2, annotated Fig. 5 above).  
	While Choe teaches the first electrode layer (Fig. 2, Fig. 5, layer in which first electrode 151 of organic light-emitting array 150 resides) comprises a first electrode (Fig. 5, first electrode 151), Choe does not explicitly teach claimed limitation of the first electrode comprises a plurality of first hollows.
	However, in the same field of endeavor of the touch sensing organic light-emitting display device, Xi teaches organic-light emitting display device in which plurality of pixel units 23 include an anode 231, a light-emitting function layer 232, and a cathode 233; and cathode electrode is formed with hollow structures (Fig. 29, [0085]).
	Therefore, in view of teachings of Choe and Xi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first electrode of the display panel as taught by Choe with electrode having a plurality of first hollows as suggested by Xi in order to prevent cathode/anode electrodes of the organic light-emitting display from shielding the touch sensing electrodes and to expose the sensing electrodes (Xi, [0085]).

Allowable Subject Matter
6.	Claims 2-5, 9-11 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 102, the closest prior arts Choe et al and Xi et al, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein an orthographic projection of the at least one of the touch electrode segments on a plane where the first electrode is located, is located between adjacent first hollows in the first electrode, and a width of a touch electrode segment is less than a distance between adjacent two first hollows which are located on both sides of the touch electrode segment, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Regarding claim 109, the closest prior arts Choe et al and Xi et al, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein the second electrodes are arranged in the first hollows, the second electrodes are 23Attorney Docket No.: 096902-1218790-036700US CN firm Ref: CP0020-US-0502 insulated from the first electrode, the second contact electrodes are electrically connected with the second electrodes, the second electrodes are connected with a third electrode via at least one of the thin film transistors, and the third electrode is configured to provide a second power supply voltage, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Regarding claim 1013, the closest prior arts Choe et al and Xi et al, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, wherein during a touch detection stage of the display panel, the first touch electrodes each receives a touch driving signal, the touch driving signal is a first pulse signal, and the first power supply voltage provided by the first electrode to the plurality of light-emitting units comprises a second pulse signal, wherein the first pulse signal comprises a first voltage and a second voltage which are set alternately, and the first voltage is less than the second voltage; the second pulse signal comprises a third voltage and a fourth voltage which are set alternately, and the third voltage is less than the fourth voltage; and a time period in which the first pulse signal is at the second voltage is overlapped with a time period in which the second pulse signal is at the 
Regarding claim 1019, the closest prior arts Choe et al and Xi et al, whether considered alone or in combination, fail to disclose the technical features of the claimed invention as a whole. Specifically, an insulation layer, wherein the insulation layer is arranged between the first electrode layer and the first touch layer, and is configured to insulate the first touch electrodes from the first electrode; the insulation layer comprises a plurality of second hollows; and an orthographic projection of each of the first touch electrodes on the first substrate falls within an orthographic projection of the insulation layer on the first substrate, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
Claims 3-5, 10, 11 and 12-18 are objected by virtue of its dependency.- 57 –

Conclusion 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyake et al. (US 20160195983 A1) discloses the similar invention of touch panel having mesh electrodes disposed over the display panel having organic EL element (Figs 1, Fig. 14).
Kim et al. (US 20180286925 A1) discloses the similar invention of touch panel having mesh electrodes disposed over the display panel having organic EL element (Figs 3, Fig. 6).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693